Name: Commission Regulation (EEC) No 4024/87 of 23 December 1987 amending Regulation (EEC) No 606/86 laying down detailed rules for applying the supplementary trade mechanism (STM) to milk products imported into Spain from the Community of Ten
 Type: Regulation
 Subject Matter: trade;  international trade;  Europe;  trade policy;  economic geography;  processed agricultural produce
 Date Published: nan

 31 . 12. 87 Official Journal of the European Communities No L 378/53 COMMISSION REGULATION (EEC) No 4024/87 of 23 December 1987 amending Regulation (EEC) No 606/86 laying down detailed rules for applying the supplementary trade mechanism (STM) to milk products imported into Spain from the Community of Ten THE COMMISSION OF THE EUROPEAN COMMUNITIES, maintained and whereas the duration of validity of the licence should therefore be lengthened ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 83 ( 1 ) and 84 (3) thereof, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary trade mechanism applicable to trade ('), as last amended by Regulation (EEC) No 2297/86 (2), and in particular Article 7 ( 1 ) thereof, Article 1 Regulation (EEC) No 606/86 is hereby amended as follows : 1 . In Article 1 ( 1 ), ' 1987' is replaced by ' 1988 '. 2. Article 2 is replaced by the followng : 'Article 2 1 . For the period 1 January to 31 December 1988 the "guide" quantities referred to in Article 84 of the Act of Accession shall be broken down as follows : (a) as regards milk and milk cream falling within heading 0401 and subheadings 0403 10 11 , 0403 10 13 , 0403 10 19, 0403 90 51 , 0403 90 53, Whereas the supplementary trade mechanism in respect of milk and milk products was implemented by Commis ­ sion Regulation (EEC) No 606/86 (3) as last amended by Regulation (EEC) No 3952/86 (4) ; whereas provision should be made, on the basis of the forward estimate for milk products for 1988 referred to in Article 83 ( 1 ) of the Act of Accession, for the fixing of the indicative ceilings for imports into Spain from the Community of Ten, and whereas the 'guide' quantities for 1988 must be broken down or allocated ; 0403 90 59 , 0404 10 91 , 0404 90 1 1 , 0404 90 13, Whereas Commission Regulation (EEC) No 574/86 of 28 February 1986 laying down detailed rules for the applica ­ tion of the supplementary trade mechanism (STM)^, as last amended by Regulation (EEC) No 215/87 (6), provides that the STM licence application may be withdrawn if, as a result of application of the single reducing coefficient ; the licence is valid only for a quantity less than that applied for ; whereas, for milk and milk products, a large number of applications are always submitted, especially for certan types of cheese ; whereas the use made of the right to withdraw the licence application interferes with the proper operation of the STM ; whereas, accordingly, this facility should be discontinued and the rule that the STM licence must be used even for quantities which prove to be smaller than those applied for should be 0404 90 19, 0404 90 31 , 0404 90 33 and 0404 90 39 of the combined nomenclature other than in immediate packings of a net capacity of two litres or less :  January 1988 : 30 000 tonnes,  February 1988 : 30 000 tonnes,  March 1988 : 20 000 tonnes,  April 1988 : 12 000 tonnes  May 1988 : 8 000 tonnes,  June 1988 : 5 000 tonnes,  July 1988 : 5 000 tonnes  August 1988 : 5 000 tonnes,  September 1988 : 8 000 tonnes,  October 1988 : 15 000 tonnes,  November 1988 : 30 000 tonnes,  December 1988 : 30 000 tonnes ; (b) as regards the other products, at the rate of one ­ twelfth per month. 2. In addition, as regard cheese falling within heading ex 0406 of the combined nomenclature, the "guide" quantity referred to in Article 84 of the Act of Accession shall be broken down by category. (') OJ No L 55, 1 . 3 . 1986, p. 106. (2) OJ No L 201 , 24. 7. 1986, p. 3 . (3) OJ No L 58 , 1 . 3 . 1986, p. 28 . (4) OJ No L 365, 24. 12 . 1986, p. 49 . 0 OJ No L 57, 1 . 3 . 1986, p. 1 . (6) OJ No L 202, 23 . 7 . 1987, p. 30 . Official Journal of the European Communities 31 . 12. 87No L 378/54 For the period 1 January to 31 December 1988 , the beakdown by category shall be as follows : (tonnes) Category Quantity 1 . Emmentaler, gruyÃ ¨re 2 446 2. Roquefort 158 3 . Blue-veined cheese 3 306 4. Processed cheese 926 5. Parmigiano Reggiano, Grana Padano 147 6. Havarti , fat content 60 % 1 190 7. Edammer in balls, Gouda 6 084 8 . Soft ripened cow's milk cheese 1 124 9 . Cheddar, Chester 158 10. Other 2 976 0404 10 91 , 0404 90 11 , 0404 90 13 , 0404 90 19, 0404 90 31 , 0404 90 33, 0404 90 39, in packings of a net content not exceeding two litres,  one tonne for products falling within subhea ­ dings 0401 30 11 , 0401 30 31 and 0401 30 91 , of headings 0402, 0405 and 0406 and those falling within heading Nos 0403 and 0404 not mentioned in this paragraph.'  paragraph 3 is replaced by the following : '3 . The STM licences shall not be valid after the end of the second month falling the month in which the licence was applied for'.  the following paragraph 5 is added : '5 . Notwithstanding the second paragraph of Article 6 (4) of Regulation (EEC) No 574/87, the licence must still be used in cases of application of the single reducing coefficient.' 5 . Article 4 is replaced by the following : 'Article 4 The amount of the guarantee referred to in Article 1 (3) of Regulation (EEC) No 569/86, as regards the products listed in the Annex, shall be :  4 ECU per 100 kilograms products falling within heading No 0401 and subheadings 0403 10 11 , 0403 13 10 to 0403 10 39, 0403 90 51 to 0403 90 69, 0404 10 91 , 0404 10 99 of the combined nomenclature,  6 ECU per 100 kilograms for products falling within heading No 0402 and subheadings 0403 90 11 to 0403 90 39, 0404 10 11 , 0404 10 19 and 0404 90 of the combined nomenclature,  15 ECU per 100 kilograms for products falling within heading No 0405 of the combined nomen ­ clature,  25 ECU per 100 kilograms for products falling within heading No 0406 of the combined nomen ­ clature.' 6 . In Article 5 ( 1 ) 'heading No 04.04 of the Common Customs Tariff is replaced by 'heading No 0406 of the combined nomenclature.' 3 . STM licence applications for cheese must specify the category of each quantity and, where appropriate, the type concerned.' 3 . In Article 2a, 'heading No 04.04 in the Common Customs Tariff is replaced by '0406 in the Combined nomenclature'. 4. In Article 3 :  the first subparagraph of paragraph one is replaced by the following : ' 1 . The quantity for which STM licences are applied for may not exceed by undertaking, the monthly quantity provided for in Article 2 nor be less than :  100 tonnes for products falling within heading No 0401 and subheadings 0403 10 11 , 0403 10 13 , 0403 10 19 , 0403 90 51 , 0403 90 53 , 0403 90 59 , 0404 10 91 , 0404 90 11 , 0404 90 13, 0404 90 19 , 0404 90 31 , 0404 90 33 , 0404 90 39, other than in packaging of a net content not exceeding two litres,  10 tonnes for products falling within subhea ­ dings 0401 10 , 0401 20, 0403 10 11 , 0403 10 13 , 0403 10 19 , 0403 90 51 , 0403 90 53, 0403 90 59, 7. The Annex is replaced by the following : 'ANNEX Indicative ceilings (tonnes) CN code Description Quantity 250 000 0401 ex 0403 Milk and cream, not concentrated nor containing added sugar or other other sweetening matter Buttermilk, curdled milk and cream, yoghurt, kephir and other fermented or acidified milk and cream, not concentrated or contain ­ ing added sugar or other sweetening matter or flavoured or contain ­ ing added fruit or cocoa 31 . 12. 87 Official Journal of the European Communities No L 378/55 (tonnes) CN code Description Quantity 0402 ex 0401 10 11 ex 0402 10 19 ex 0402 21 0402 29 1 1 Milk and cream, concentrated or containing added sugar or other sweetening matter :  in powder, granules or other solid forms, not containing added sugar or other sweetening matter :  for human consumption  in powder, granules or other solid forms, containing added sugar or other sweetening matter :  special milk, for infants, in hermetically sealed containers, of a net content not exceeding 500 g and of a fat content by weight exceeding 10 % and not exceeding 27 % 5 000 0405 Butter and other fats and oils derived from milk 2 000 ex 0406 Cheese, excluding curd 20 000' Article 2 This Regulation shall enter into force on the day of its v publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 1987. For the Commission Frans ANDRIESSEN Vice-President